The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The People presented reliable evidence, including business records and photographs, that the stolen merchandise had a total value in excess of $1,000 (see e.g. People v Gonzalez, 92 AD3d 510 [1st Dept 2012], lv denied 18 NY3d 994 [2012]). The fact that one of the business records was inaccurate as to the color of one of the stolen sweaters does not provide a reason to doubt the accuracy of the record as to the *470selling price of the sweaters. We have considered and rejected defendant’s remaining arguments on the issue of value.
Defendant’s Confrontation Clause claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Concur — Andrias, J.P., Friedman, DeGrasse, Manzanet-Daniels and Gische, JJ.